NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50416

                Plaintiff-Appellee,             D.C. No. 2:17-cr-00415-R-1

 v.
                                                MEMORANDUM*
STEVEN ANTHONY QUINTANA, AKA
Lil Slugger, AKA Slugger,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Manuel L. Real, District Judge, Presiding

                     Argued and Submitted October 18, 2019
                              Pasadena, California

Before: WARDLAW and HURWITZ, Circuit Judges, and BATAILLON,**
District Judge.

      Steven Anthony Quintana pled guilty to possession with the intent to

distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B).

Because Quintana had two prior convictions for possession of methamphetamine for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Joseph F. Bataillon, United States District Judge for
the District of Nebraska, sitting by designation.
sale under California Health and Safety Code § 11378, Quintana was subject to a

ten-year mandatory minimum sentence under 21 U.S.C. § 841(b)(1)(B) and the

career offender sentencing enhancement under U.S.S.G. § 4B1.1. In 2017, the

district court sentenced Quintana to 180-months in prison followed by eight years of

supervised release, which Quintana now appeals. We have jurisdiction under 18

U.S.C. § 3742(a) and 28 U.S.C. § 1291. We vacate Quintana’s sentence and remand

for resentencing.

      1.     If sentenced under the First Step Act of 2018, Pub. L. No. 115-391, 132

Stat. 519, Quintana would not have been subject to a ten-year mandatory minimum

sentence previously mandated under 21 U.S.C. § 841(b)(1)(B). See First Step Act §

401(a)(1)–(2) . We therefore remand for the district court to consider in the first

instance whether the First Step Act applies to Quintana, who was sentenced prior to

its enactment, and, if so, to resentence Quintana accordingly. See Wheeler v. United

States, 139 S. Ct. 2664, 2664 (2019) (“Judgment vacated, and case remanded to the

United States Court of Appeals for the Third Circuit for the court to consider the

First Step Act of 2018.”). On remand, the district court is free to reopen and review

all sentencing issues and to consider the effect, if any, of this Court’s opinion in

[United States v. Gamboa, 19-50014]; see also United States v. McFalls, 675 F.3d

599, 604 (6th Cir. 2012) (“Under 28 U.S.C. § 2106, courts of appeals may issue

either general or limited remands. A general remand permits the district court to


                                         2                                    17-50416
redo the entire sentencing process, including considering new evidence and issues.”)

(internal citations omitted).

      2.     Also, before the Court is Appellant’s unopposed motion to take judicial

notice of certain conviction records. D.I. 13. We hereby grant this motion.

      VACATED AND REMANDED.




                                         3                                    17-50416